28 F.3d 1209
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff Appellant,v.STATE Of Maryland;  William Donald Schaefer, Governor;  S.A. Gaither, Hearing Officer;  Walter Tex Johnson, Captain;See Brezz, Correctional Officer;  James Murphy, Chief OfSecurity;  Major Mitchell;  Major Diggs;  Sergeant Pickett;Sergeant Fuller;  Ronald Hutchinson;  Irwin Sebree;  ClaireStorm Nordeck;  Bernice A. Skinner;  Charlene Ratcliff,Defendants Appellees.
No. 94-6237.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1994Decided:  June 20, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-92-2602-K)
Aaron Holsey, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Richard M. Kastendieck, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order ruling on several prejudgment motions in this 42 U.S.C. Sec. 1983 (1988) action.  To the extent that Appellant appeals the denial of his motion for a preliminary injunction, our review of the record discloses that the district court did not abuse its discretion and this appeal is without merit.  We accordingly affirm the denial of injunctive relief.


2
Appellant also appeals the denial of his motions for recusal, for abeyance pending a ruling on the recusal motion, for indefinite postponement pending discovery and assignment of the underlying case to another district judge, and for a temporary restraining order.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  Because the district court's ruling on these motions is neither a final order nor an appealable interlocutory or collateral order, we dismiss that part of the appeal relating to the four motions.


3
We accordingly affirm in part and dismiss in part.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.